DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/16/22.  

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/31/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Double Patenting
The terminal disclaimer filed on 5/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 10,990,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  



   3.   REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1, 10, and 19 recites the limitations of (or similar thereof): 

“… the volatile memory to store: 
a zone map data structure that maps a zone of a logical block address (LBA) space to a zone index within the LBA space; and 
a high frequency update table; and 
a processing device coupled to the volatile memory and the NVM device, wherein the processing device is to: 
write, within an entry of the high frequency update table, a value of a zone write pointer corresponding to the zone index for an active zone, wherein the zone write pointer comprises a location in the LBA space of the active zone; 
write, within an entry of the zone map data structure, a table index value that points to the entry of the high frequency update table; and 
journal metadata of the entry of at least one of the zone map data structure or the high frequency update table affected by a flush transition between the zone map data structure and the high frequency update table.”

The prior art of record does not teach or render obvious the limitations above, particularly in combination with the other limitations of the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Lin (US 20190196960 A1), which teaches a power recovery technique for a data storage device having a non-volatile memory and a control unit is shown. The non-volatile memory is programmed using one-shot programming, wherein N pages are programmed in one round of one-shot programming and N is a number greater than one. A control unit corrects the final page indicator of an active block of the non-volatile memory in a power recovery procedure to cope with a sudden power-off event, to point the final page indicator to a final page among N pages of one round of one-shot programming.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137